Per Curiam.
Defendant Richard Jordan pleaded guilty on August 26, 1966, to the charge of attempted larceny from the person* and was convicted and sentenced. This Court granted leave to appeal April 10, 1968, the defendant contending that the trial court failed to comply with GCR 1963, 785.3(2) ivhen accepting the guilty plea. The people have now filed a motion to affirm the conviction.
The recent decisions of the Michigan Supreme Court regarding GCR 1963, 785.3(2) and especially *266People v. Winegar (1968), 380 Mich 719, show that the question presented here on appeal is unsubstantial and requires no formal argument or submission.
Affirmed.
Lesinski, C. J., and J. H. Gillis and Quinn, JJ., concurred.

 CL 1948, § 750.92 (Stat Ann 1962 Rev § 28.287); CL 1948, § 750.357 (Stat Ann 1954 Rev § 28.589).